DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation of claim 2 recite "the semiconductor contact region".  It is unclear which semiconductor contact region that is being referred to. Is it the first semiconductor contact region or the second semiconductor contact region?  To further prosecution, the limitation "the semiconductor contact region" refers to the “first semiconductor contact region”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9, 12, & 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oohira (US Pub no. 2007/0290682 A1-as cited in IDS).

Regarding claim 1, Oohira et al discloses an isolating Hall sensor structure  (fig 20) comprising: a support structure (11)formed of a substrate layer (11c) and an oxide layer(11d): a semiconductor region(11e) of a first conductivity type(N-type) that is integrally connected to  top side of the oxide layer(11d)[0160]: at least one trench (19)extending from the top side of the semiconductor region(11e) to the oxide layer (11d)of the support structure (11) [0161] fig. 20, the at least one trench (19) surrounding a box region (active region)(12a/12b/HP) (fig. 20)of the semiconductor region (11e); at least three first semiconductor contact regions(14a-14f) of the first conductivity type (N-type) (fig. 20), each extending from a top side of the semiconductor region(11e) into the semiconductor region(11e), the first semiconductor contact regions (14a-14f) being arranged in the box region(12a/12b/HP)  of the semiconductor region(11e) and are spaced apart from one another(fig. 18a/20); a first metallic connection contact layer (15a-15f) arranged on each the first semiconductor contact regions(14a-14f); at least one second semiconductor contact region(24) of a second conductivity type(P-type-[0152]) (fig. 20)that extends in the box region(12a/12b/HP)  from the top side of the semiconductor region(11e) into the semiconductor region(11e), each second semiconductor contact region(24) extending at least partially along the trench(19) and is spaced from the first semiconductor contact regions(14a-14f); 
The twelfth embodiment of Oohira et al fails to teach a second metallic connection contact layer arranged on each second semiconductor contact region.

Regarding claim 3, Oohira et al discloses wherein the Hall sensor structure has
exactly one second semiconductor contact region (24) and the second semiconductor
contact region has a closed form extending along a perimeter of the box region (HP or 12a/12b) of the semiconductor region (11e) (fig. 17a/17b/fig. 19/fig. 20).
Regarding claim 4, Oohira et al discloses wherein all second semiconductor
contact regions (24) contained in the Hall sensor structure extend along at least 50% or at least 75% or at least 95% of a perimeter of the box region (HP /12a/12b) of the semiconductor region (11e) (fig. 17a/17b/fig. 19/fig. 20).
Regarding claim 5, Oohira et al discloses wherein the box region (12a/12b/HP) of the semiconductor region (11e) has a rectangular top side, and wherein the at least one second semiconductor contact region (24) extends along a first edge and/or along a second edge and/or along a third edge and/or along a fourth edge of the rectangular top side (fig. 17a).
Regarding claim 6, Oohira et al discloses wherein each second semiconductor

Regarding claim 9, Oohira et al discloses wherein the first conductivity type is n-
type and the second conductivity type is p-type or wherein the first conductivity type is
p-type and the second conductivity type is n-type [0160] [0152] fig. 17b/fig. 20.
Regarding claim 12, Oohira et al discloses wherein at least regions of the
semiconductor region(11e) that extend between the first semiconductor contact regions (14a, 14e , 14f or 14b ,14c, 14d)  are free of threshold voltage implantation (fig. 17a/18a/fig. 20).
Regarding claim 13, Oohira et al discloses wherein the first semiconductor
contact regions(14a, 14e , 14f or 14b ,14c, 14d)  are each spaced apart from the trench (19) (fig. 17a/fig. 20)
Claim 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oohira (US Pub no. 2007/0290682 A1-as cited in IDS) in view of Oohira (US Pub no. 2006/0097715 A1)
Regarding claim 2, Oohira et al (‘068)discloses all the claim limitations of claim 1 but fails to teach wherein the semiconductor contact region has a layer thickness of 0.1 µm - 4 µm.
However, Oohira et al (‘715) discloses wherein the semiconductor contact region (13a to e) has a layer thickness of 0.1 µm - 4 µm [0262]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oohira et al (‘068) with the teachings of Oohira et al (‘715) to optimize current flow through the magnetic field detection portion.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oohira (US Pub no. 2007/0290682 A1) in view of Green (US Pub no. 2019/0086484 A1).
Regarding claim 7, Oohira et al discloses all the claim limitations of claim 1 but fails to teach wherein the trench is filled with a polysilicon.
However, Green et al discloses a hall sensor comprising an isolation trench (884) being filled with polycrystalline [0052].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Oohira et al with the teachings of Green et al because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).)
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oohira (US Pub no. 2007/0290682 A1) in view of Ujihara (US Pub no. 2015/0270337 A1).
Regarding claim 8, Oohira et al discloses all the claim limitations of claim 1 and further teaches wherein side walls of the trench are formed by the semiconductor region but fails to teach and are coated with a second dielectric isolation layer, and wherein the second dielectric isolation layer has a thickness between 3 nm and 30 nm.
However, Ujihara et a; teaches a semiconductor substrate (1) is etched to form STI trenches that are oxidized to form a liner oxide (5) layer having a thickness of 4 nm [0032] [0033].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oohira et al such that the trench is coated with a second dielectric isolation layer, and wherein the second dielectric isolation layer .
Claims 10 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oohira (US Pub no. 2007/0290682 A1) in view of Ausserlechner (US Pub no. 2017/0236996 A1).
Regarding claim 10, Oohira et al discloses all the claim limitations of claim 1 but fails to teach wherein the first semiconductor contact regions each have a dopant concentration of 5•1018 N/cm3.
However, Ausserlechner et al discloses a vertical hall sensor device where in the semiconductor contact regions (102a-c) each have a dopant concentration of 5•1018 N/cm3 [0027].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oohira et al with the teachings of Ausserlechner et al to optimize sensitivity of the hall element.
Regarding claim 11, Ausserlechner et al discloses wherein the semiconductor region (102, 104,106) has a dopant concentration of 5•1014 — 5•1017 N/cm3  [0027]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813